1

2
3
                                                                               \.     AUG l 4 2.019
4
                                                                              C~\:.Y;i-\ IJ'.~ ,;::iSl~liCT CC,U:!T
5                                                                                                     e,,.:. j_ir=9.1=iNlA
                                                                        SOUTH[PN DiSTrl.ii1,9.t.:,,;;:,=
                                                                                                                    0
                                                                        BY     --~·---~--~'!.YJ,.. Dt: _UTY
6

7

 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                                  CASE NO. 19CR2547-W-2

12                                          Plaintiff,           JUDGMENT AND ORDER OF
             vs.                                                 DISMISSAL OF INFORMATION
13
      MARILU E. LOPEZ (2),
14

15                                        Defendant.

16
            Upon motion of the UNITED STATES OF AMERICA and good cause appearing, the
17
     Information in the above entitled case is dismissed with prejudice, the bond is exonerated and, if held
18
     by U.S. Pretrial Services, Defendant's passport is to be released to Defendant.
19

20          IT IS SO m;iRED.

21
            Dated:       /     If
22
23
24

25

26
27

28


                                                         -1-                                                                 CR
